Citation Nr: 0124082	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  94-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a disability of the 
right hand.

2.  Entitlement to service connection for a disability of the 
right leg.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1972, including service in Vietnam from February to August 
1971.  He was awarded decorations which include the Vietnam 
Service Medal and the Vietnam Campaign Medal.  Although the 
veteran claims that he was awarded two bronze stars, the 
record does not establish his receipt of that award. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO denied 
claims of entitlement to service connection for a fracture of 
the right foot, a rib injury, an internal organ injury, a 
right knee/leg disability, and a right hand disability.  The 
RO also determined that new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  All of those claims were appealed.  In a 
statement dated in April 2000, the veteran withdrew the 
issues of entitlement to service connection for disabilities 
of the right foot, a rib, and an internal organ.

Several additional issues were addressed in rating actions 
dated in August and October 2000.  At this time, it appears 
that the veteran has not perfected an appeal to the Board as 
to any of the issues addressed in those decisions.  

In March 2001, the RO notified the veteran that his appeal 
was being transferred to the Board for appellate review.  By 
letter of May 2001, the veteran asked, in essence, that his 
records be carefully reviewed, to include VA outpatient 
records dating back to 1994.  He also reiterated previous 
assertions regarding a claimed lower extremity injury in 
service, and a pre-service injury to the right hand.

FINDINGS OF FACT

1.  There is competent evidence in the record, which includes 
service medical records and the veteran's testimony, which 
clearly and unmistakably shows that he suffered a right hand 
injury prior to his entry into active service in November 
1969.

2.  There is no competent evidence that the pre-existing 
right hand injury underwent a permanent increase in 
disability during the veteran's active military service. 

3.  The service medical records are negative for any mention 
of a bayonet wound of the right leg, or for complaints, 
findings, treatment, or diagnosis pertaining to the right leg 
and/or knee.

4.  The current medical evidence fails to show a current 
disability of the right leg and/or knee.

5.  In a final Board decision rendered in June 1992, the 
claim of entitlement to service connection for PTSD was 
denied.  

6.  Evidence submitted since the Board's June 1992 decision 
bears directly and substantially upon the specific matters 
under consideration, but it is cumulative and redundant, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury clearly and unmistakably 
preexisted service, and the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. §§ 1111, 1137, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (now 
codified as amended at 38 U.S.C.A. § 5107) (West Supp. 
2001)).

2.  The veteran's preexisting disability of the right hand 
was not aggravated during service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.304, 
3.306, (2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (now codified as amended at 38 U.S.C.A. 
§ 5107)).  

3.  The veteran does not have a right leg disability as a 
result of his active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000) (now codified as amended at 38 U.S.C.A. 
§ 5107)); 38 C.F.R. §§ 3.303, 3.304 (2001).

4.  The Board's June 1992 decision, which determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

5.  The evidence received since the Board's June 1992 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA was not permitted 
to assist in the development of a claim that was not well 
grounded.

This change in the law was made applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  See also VAOPGCPREC 11-
2000 (Nov. 27, 2000).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the 
appellant's claim that the RO has wrongfully denied his claim 
for accrued benefits, by its very nature, has an extremely 
narrow focus.  The RO, in the SOC issued in March 2000, has 
set forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  
The appellant has neither submitted nor made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could substantiate 
the claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that the implementing 
regulations which were recently issued under the VCAA do not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law relevant to this case. 

Notwithstanding the fact that the issues on appeal were 
developed by the RO before the VCAA was enacted, the Board 
finds that VA's duty to assist the appellant in the 
development of his claims has been fulfilled, and that the 
other pertinent provisions of the VCAA have been effectively 
satisfied by actions taken by the RO.  The Board observes 
that the veteran's service connection claims were initially 
denied in an April 1996 rating action because it was found 
that they were not well grounded.  It was also determined in 
that decision that new and material evidence had not been 
submitted with which to reopen the previously denied claim of 
entitlement to service connection for PTSD.  A Statement of 
the Case was issued in July 1996.  In the most recent 
Supplemental Statement of the Case, issued in February 2001, 
the RO advised the veteran of the newly enacted VCAA 
provisions and again denied the service connection claims on 
the merits.  Accordingly, it would not be prejudicial for the 
Board to consider the veteran's service connection claims on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

Moreover, the record contains current medical records and 
multiple VA examinations and hearing transcripts, and the 
veteran and his representative have been given ample 
opportunity to provide their contentions in support of the 
appeal.  Neither the veteran nor his representative has 
identified any additional evidence and/or requested that such 
be obtained.  In fact, in a statement provided by the veteran 
in February 2001, he stated that he had no additional 
evidence to provide for the record.  In short, the Board 
believes that compliance with the VCAA has been substantially 
achieved, and that this case is ready for appellate 
consideration.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(now codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development, 
merely because the VCAA was enacted during the pendency of 
the appeal.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, No. 
00-51 (Aug30, 2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997), and cases cited therein.  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(now codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Service Connection for Disability of Right Hand and 
Right Leg

A.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, 
"[s]ervice connection generally requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. §§ 3.303(c), 
3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The burden of proof in finding clear and unmistakable 
evidence of preexistence is on VA.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  As the Court of Appeals for 
Veterans Claims has held, the presumption of soundness may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  We note that the Federal Circuit Court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000), cert. denied, 120 S. Ct. 2745 
(2000).

B.  Facts and Analysis-Right Hand and Right Leg

As noted above, the veteran served on active duty from 
November 1969 to June 1972.  Service medical records received 
indicate that the veteran sustained a crush injury of his 
right first finger in April 1972.   X-ray films showed no 
abnormalities.  A May 1972 record shows that the veteran was 
treated for neurocirculatory asthenia.  

Additional service medical records were received in August 
2000.  These records included the veteran's entrance physical 
examination conducted in November 1969.  A four-inch scar of 
the right hand was documented, and the examiner noted that 
the veteran had injured his right hand with a power saw in 
the web between the thumb and the index finger.  It was noted 
that there was no disability.  The records documented 
complaints of loss of feeling in the right ring finger in 
July 1971, for which an impression of neuritis was made.

Following service, the veteran was involved in a motor 
vehicle accident and was hospitalized at a VA facility in 
January 1975.  The hospitalization records reflect that he 
sustained multiple facial fractures and an injury to the left 
leg, but there were apparently no injuries to the right hand, 
knee, or leg.

A VA examination was conducted in June 1975, during which 
time the veteran did not complain of any symptoms of the 
right hand, knee, or leg, nor were diagnoses of any such 
disabilities made. 

Private medical records reflected that the veteran apparently 
suffered a work-related injury in May 1981, while working for 
a trailer company.  In July 1981 he was treated for avulsion 
of the right 3rd finger, with comminuted fracture of the 
distal phalanx.

A VA examination was conducted in January 1984, at which time 
the veteran reported that he had sustained a right hand 
injury in an industrial accident in 1968 when a miter saw cut 
out part of the webbing between the thumb and index finger of 
the right hand.  He reported that pressure on the scar of the 
right hand would render it useless for 15 to 30 minutes.  
Physical examination of the right hand revealed an 8-cm scar 
on the dorsal aspect of the right hand, described by the 
examiner as barely visible.  It was noted that the blood 
supply was adequate, there was no evidence of any ulceration, 
and the scar was nontender.  The veteran complained of 
numbness of the scar.  The examiner reported that there was a 
deformity of the distal end of the middle finger on the right 
hand as a result of an accident which occurred May 1981.  It 
was noted that there was no limitation of motion of the 
fingers of the right hand, and no definite limitation of 
motion of the thumb.  A diagnosis of residuals of an injury 
of the right hand was made.  The veteran made no complaints 
with reference to his right knee or leg during the 
examination.

Social Security records reflect that the veteran was 
determined to be disabled, effective from August 1982, due 
solely to a psychiatric disability.  A medical evaluation 
performed in October 1984 showed that the veteran complained 
of tendon problems with the left hand and amputation of the 
right fingertip.  The report indicated that the veteran had 
no problem using his hands.  

In June 1990, the veteran filed a claim of entitlement to 
service connection for disabilities of both legs.  He stated 
that he had to take steroid pills while in service and 
believed that this had caused his claimed leg problems.  A 
report of contact dated in September 1990 reflects that, in 
October 1990, the RO issued correspondence to the veteran 
advising him that, if he wished to pursue a claim of 
entitlement to service connection for disabilities of the 
legs, he should submit evidence of the claimed disabilities.  
The veteran failed to provide the evidence requested, and did 
not pursue the claim.

In June 1994, the veteran filed a claim of entitlement to 
service connection for a residuals of a fracture of the right 
foot, reportedly sustained during service in 1971.  He also 
requested entitlement to service connection for a right hand 
disability, which he claimed was aggravated due to hand-to-
hand combat in Vietnam.

In August 1995, the veteran filed a claim of entitlement to 
service connection for a bayonet wound of the right knee, 
indicating that it had been incurred in Vietnam in May or 
June 1971.  

VA medical records dated in 1995 and 1996 reflect that the 
veteran complained of chronic pain of the right arm and hand.  
A VA medical record dated in October 1995 reflects that the 
veteran was seen due to complaints of bad circulation in the 
right leg, and complaints of a one-year history of right foot 
and thigh pain whenever he walked 1/2 block.  A diagnostic 
impression of arteriosclerotic vessel disease of the lower 
extremities was made.

A VA examination of the joints was conducted in February 
1996.  The veteran reported that he had sustained a bayonet 
wound of the right knee during service.  The examiner 
observed a 4-inch well-healed scar and full range of motion.  
Clinical evaluation of the right hand showed that the veteran 
could make a fist, and had full use of the thumb.  A scar was 
also noted.  The examiner listed diagnoses of a history of a 
bayonet wound of the posterior of the knee, well-healed; and 
a history of a laceration of the right hand in the web of the 
thumb with full range of motion of the thumb.

The claims of entitlement to service connection for 
disabilities of the right knee and right hand were denied in 
an April 1996 rating action.

The veteran presented testimony at a hearing held at the RO 
in July 1996.  He testified that he was stabbed in the knee 
with a bayonet while serving in Vietnam, during hand-to-hand 
combat.  He stated that it was treated and sewn up with 
stitches and that he did not seek treatment thereafter.  The 
veteran further testified that, prior to service,  his right 
hand was cut by a saw.  He stated the opinion that the hand 
was aggravated during service. 

A VA examination was conducted in December 1997.  The report 
indicates that the veteran had symptoms of intermittent 
claudication in both legs, and that an anteriogram showed a 
considerable decrease in the blood flow in the right leg.  It 
was noted that this was due to arteriosclerosis, and might be 
aggravated by having another injury and repair to the artery.  
The pertinent diagnosis was intermittent claudication due to 
arterial insufficiency in both legs, mostly due to 
arthrosclerotic changes, thought possibly to be worse on the 
right because of an injury sustained in service.

A VA examination of the joints was also conducted in December 
1997.  The examiner noted the presence of osteoarthritis of 
the metacarpophalangeal joint of the index finger as well as 
the thumb.  The examiner expressed the opinion that the 
osteoarthritis was coincidental to the pre-service injury of 
the right hand.  The examiner also opined that the pre-
existing injury of the right hand had not been aggravated by 
service.  With respect to the veteran's claimed right leg 
disability due to a bayonet wound, the examiner observed a 
well-healed scar of the right knee, proximal to the knee 
crease.  The veteran gave a history of vascular disease in 
the leg, and linked it to the injury sustained in service.  
The examiner agreed that the veteran had vascular disease in 
the right leg, but opined that poor circulation and 
peripheral vascular disease were coincidental to the bayonet 
wound described by the veteran, and not due to said wound.  

Testimony largely duplicative of that provided in July 1996 
was provided at a hearing held at the RO in August 1998.  

The veteran again presented testimony at a hearing held at 
the RO in April 2000.  He testified that he initially injured 
his hand when he cut it on a miter saw in high school.  He 
stated his belief that the condition was aggravated during 
service, and that it was productive of loss of strength, 
trouble grasping, pain in the finger bone and palm, and 
numbness on the scar.  

A VA examination was conducted in May 2000.  The examination 
report reflects that no specific complaints pertaining to the 
right hand, thigh, and/or knee were reported.  The clinical 
impressions included some pulled muscles in the thighs of 
both legs.  The examiner stated that these were examined 
carefully, and that no abnormalities were found.  There was 
no diagnosis of a disability of the right hand made. 

The veteran's service medical records, specifically his 
entrance examination, clearly document a right hand injury 
prior to service when it was cut by a saw.  This notation is 
competent evidence that this right hand disability clearly 
and unmistakably preexisted service.  The Board therefore 
finds that the presumption of soundness under the provisions 
of 38 U.S.C.A. § 1132 has been rebutted.

Thus, the question that the Board must consider at this time 
is whether there was aggravation during service.  The service 
medical records documented complaints of loss of feeling in 
the right ring finger in July 1971 for which an impression of 
neuritis was made, complaints of a crush injury of the right 
first finger were shown in April 1972. 

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).  The Board notes 
that, following two isolated entries in the service medical 
records documenting complaints related to the right hand, the 
post-service evidence shows no indication of right hand 
problems until nearly 10 years later, when the veteran 
fractured a finger on the right hand in 1981 due to an 
industrial accident.  During that nearly 10-year period a VA 
examination was conducted in 1975, at which time the veteran 
did not complain of any right hand problems, nor was any 
disability of the right hand diagnosed. 

After the 1981 industrial accident to the right hand, 
complaints of numbness of the right hand were documented in a 
1984 VA examination report; however at that time, no physical 
impairment of the right hand was found and no physical 
disability of the right hand was diagnosed.  VA medical 
records dated in the mid 1990's included the veteran's 
complaints of right hand pain.  A VA examination of the 
joints was conducted in December 1997, at which time the 
examiner noted the presence of osteoarthritis of the 
metacarpophalangeal joint of the index finger as well as the 
thumb.  The examiner opined that the osteoarthritis was 
coincidental to the pre-service injury of the right hand.  
The examiner also opined that the pre-existing injury of the 
right hand was not aggravated by service.  Thereafter, a VA 
examination was conducted in May 2000 at which time no 
specific complaints pertaining to the right hand were 
reported and no diagnosis of a disability of the right hand 
made.

In summary, there is no medical evidence of record showing 
that the right hand disability underwent a permanent increase 
in severity in service.  Initially, the Board points out that 
the most current clinical evidence does not reflect that 
there is any disability of the right hand.  Furthermore, the 
findings of arthritis in the right thumb and index finger 
made in 1997 by a VA examiner was attributed to the natural 
progress of the original pre-service injury of the right 
hand, and not to aggravation of the pre-service injury.  

In the absence of any competent evidence that the preservice 
right hand injury underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for a right hand disability must be 
denied.  The evidence in support of the veteran's claim 
consists primarily of his statements and testimony.  However, 
the veteran is not shown to possess the technical competence 
to establish that chronic aggravation of his pre-existing 
right hand disability took place as a result of service.  A 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical nexus 
evidence.  The Court has reiterated this requirement many 
times.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
In this case, several physicians have seen the veteran, and 
none has attributed any present disability of the right hand 
to aggravation of the pre-service injury residuals.

In the absence of medical evidence that the pre-existing 
right hand disability underwent a pathological increase 
during active service, the claim of entitlement to service 
connection for a right hand disability must be denied.

The veteran has also contended that he suffers a right leg 
disability, which he believes he sustained as a result of a 
bayonet wound sustained combat in May or June 1971 during 
service.  Following a careful review of the record and 
applicable regulations, the Board finds that the 
preponderance of the evidence is against service connection 
for a right leg disability.

In reaching this conclusion, the Board points out that the 
service medical records are entirely negative for any 
documentation of a wound of the right leg or for any 
complaints, findings, treatment, or diagnosis of a right leg 
disability.  Post-service medical records have noted a scar 
near the right knee.  However, there is no objective evidence 
of record establishing that the injury described by the 
veteran actually occurred, or that the scar of the right knee 
noted in the post-service medical records is in any way 
related to that alleged injury, or to service.  

In fact, it was not until August 1995, more than 20 years 
following service, that the veteran filed a claim of 
entitlement to service connection for right leg disability 
due to a bayonet wound sustained during service.  The Board 
also notes that this is the first mention of such a wound.

Even if the Board were to find the veteran's account of 
sustaining a bayonet wound of the right leg in service to be 
credible, the most current medical evidence fails to 
establish the presence of a chronic disability of the right 
leg.  A VA examination was conducted in May 2000, at which 
time the veteran made no specific complaints pertaining to 
the right leg.  The examiner's impressions included some 
pulled muscles in the thighs of both legs.  The examiner 
stated that these were examined carefully and that no 
abnormalities were found.  In the case of  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), the Court held that a 
diagnosis of pain cannot, without connection to an underlying 
condition and a medical nexus to service, warrant service 
connection.  The same principle applies to this case, as 
pertains to the current diagnosis of pulled muscles. 

The Board is cognizant that, during an examination conducted 
in 1997, it was reported that the veteran had symptoms of 
intermittent claudication in both legs, and that an 
anteriogram showed a considerable decrease in the blood flow 
in the right leg.  It was noted that this was due to 
arteriosclerosis, and that it might be aggravated by having 
another injury and repair to the artery.  A diagnosis of 
intermittent claudication due to arterial insufficiency in 
both legs, mostly due to atherosclerotic changes, but could 
be worse on the right because of an injury sustained in 
service.  A VA examination of the joints also conducted in 
December 1997 revealed a well-healed scar of the right knee, 
proximal to the knee crease.  The examiner agreed that the 
veteran had vascular disease in the right leg, but expressed 
the opinion that poor circulation and peripheral vascular 
disease had developed coincidental to any bayonet wound, and 
not due to it. 

Even were the Board to assume both that the veteran sustained 
a bayonet wound of the right leg as reported and that he has 
a current disability, the record lacks medical nexus 
evidence, linking a current disability of the right leg to 
that reported incident, or otherwise to service.  With regard 
to the medical evidence, we note that a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.  The record 
contains a VA medical opinion to the effect that there is no 
etiological relationship between a currently claimed right 
leg disability and a bayonet wound claimed to have been 
sustained during service.  On the other hand, the record also 
contains an inconclusive, speculative medical opinion to the 
effect that there could be such an etiological relationship, 
which in the Board's view is entitled to far less probative 
weight due to its uncertainty.  Accordingly, the weight of 
the evidence is against the veteran's claim.

The veteran has been very specific in asserting that he 
suffers from a right leg disability related to service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  In this case, the preponderance of 
the evidence is against both those elements.  Therefore, the 
claim must be denied.

III.  New and Material Evidence-PTSD

A.  Applicable Law

The statutory and regulatory provisions governing service 
connection claims in general have been set out above.  With 
specific reference to service connection for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); see Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2001).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to a veteran who engaged in combat, "[t]he Secretary shall 
accept as sufficient proof of service connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service . . . 
.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).

Thus, the evidence required to support the occurrence of an 
in-service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . .  Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

The Board recognizes that "service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied, 1 Vet. App. 406 
(1991). However, "[a] veteran seeking service connection for 
PTSD may not rely on mere service in a combat zone, solely in 
and of itself, to support a diagnosis of PTSD."  Zarycki v. 
Brown, 6 Vet. App. 91, 98-99 (1993).  The phrase "'engaged 
in combat with the enemy' requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine whether he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, supra.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89. The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based upon a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96; Cohen v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1992, the Board will apply the version of the regulation most 
favorable to him.  However, we must first consider the impact 
of the law with regard to the reopening of previously denied 
claims.  

In a June 1992 decision, the Board determined that new and 
material evidence had not been submitted with which to reopen 
a claim of entitlement to service connection for PTSD.  It is 
well-settled law that the submission of new and material 
evidence by a VA claimant to reopen a previously denied claim 
is a jurisdictional prerequisite to the reexamination of the 
appellant's claim by VA and the Board.  The Board is 
obligated by law to conduct a de novo review of this 
question.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Only 
evidence presented since the last final denial on any basis 
will be evaluated in the context of the entire record.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

The Board's June 1992 decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board further observes that the Veterans Claims 
Assistance Act appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2001).

B.  Facts and Analysis-PTSD

Evidence before the Board in June 1992

Service medical records received in June 1972 indicate that 
the veteran was treated for neurocirculatory asthenia in May 
1972.  Additional service medical records received in August 
2000 were negative for any complaints, findings, treatment, 
or diagnosis of a psychiatric disorder.

The veteran was hospitalized at a VA facility in January 1975 
following a motor vehicle accident, during which he was 
treated primarily for multiple facial fractures.

VA medical records reflect that, in December 1980, the 
veteran was voluntarily admitted for hospitalization 
following an arrest due to breaking and entering a neighbor's 
house.  A diagnosis of paranoid type schizophrenia was made.  

A private medical statement from a mental health center dated 
in May 1983 reflects that the veteran had received treatment 
there since July 1982, at which time a diagnosis of chronic 
schizophrenia was made.  The statement indicated that the 
veteran had attributed his mental problems to a relationship 
with a woman which he had in 1976, and to a car accident in 
1975.  The medical history revealed that the veteran had been 
treated by VA for nervous breakdowns in 1976 and 1978.  It 
was noted that the veteran's doctor felt sure that the 
veteran's problems were not actually caused by the 1975 car 
accident.  

Private medical statements dated in September 1983 and 
January 1984 indicate that, due to the veteran's psychiatric 
condition, he was unable to work.  A VA examination was 
conducted in February 1984, at which time a diagnosis of 
schizophrenia reaction, chronic undifferentiated type, was 
made.  

In December 1984, the veteran filed a claim of entitlement to 
service connection for a psychiatric disorder.  By rating 
action of January 1985, the claim was denied.  The RO 
reasoned that a psychiatric disorder was not shown in service 
or within one year thereafter, and was not shown to be 
related to a service-connected disability.  The veteran 
initiated an appeal of that decision.

In March 1985 records were received from the Social Security 
Administration showing that the veteran was granted 
disability benefits for a psychiatric disorder, diagnosed as 
severe schizophrenia, effective from August 1982.

In a May 1985 Board decision, the claim of entitlement to 
service connection for a psychiatric disorder was denied.

In November 1985, the veteran filed to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
By rating actions dated in December 1985 and April 1986, the 
RO determined that new and material evidence had not been 
submitted with which to reopen the claim of entitlement to 
service connection for a psychiatric disorder.

In January 1987, the veteran was hospitalized for treatment 
of his schizophrenia.

In March 1988, the veteran filed to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
and specifically claimed entitlement to service connection 
for PTSD.  In April 1988, he provided an account of his 
claimed stressor events, while he was assigned to a 
transportation company in Vietnam.  He stated he had 
witnessed a child being struck and killed by a military cargo 
truck.  In addition, he described knowing two or three people 
who were killed in fights in bars in Vietnam.  He said fights 
happened all the time, and that he never knew whether he 
"would be next."  He also described an incident in which he 
had "rolled" the truck he was driving, and was left behind 
with another soldier; while there, they received fire from 
Vietcong across the river, and were finally extracted.  He 
averred that, later, after being evacuated from Vietnam to 
Japan for treatment of a hepatitis infection, and then 
hospitalized at Fort Hood, Texas, he saw several amputees, 
and the smell and sounds of the hospital would get him 
depressed all the time.  Then, he was placed on a Fort 
Walters, Texas, burial detail, which made him very nervous 
and depressed, as a result of which he requested, and was 
given, reassignment to a motor pool for the duration of his 
active duty tour.  VA medical records, including social 
worker assessments dated in 1987 and 1988, note assessments 
of schizophrenia, and are negative for a clinical assessment 
of PTSD.

By rating action of May 1988, the claim of entitlement to 
service connection for PTSD was denied, on the basis that 
that condition had not been diagnosed.  In August 1989, the 
veteran filed to reopen the claim of entitlement to service 
connection for PTSD.  

The veteran presented testimony at another hearing held 
before the RO in March 1990.  He testified that he had 
experienced nightmares and flashbacks, during service and 
after service.  The veteran reported several stressor 
incidents which had occurred during service, including being 
under a ground attack during his 20th birthday, in Cambodia, 
while he was being treated for heat exhaustion.  He again 
repeated his previous account of taking hostile fire while 
guarding a truck he had overturned in a rice paddy.  When 
asked about any additional stressors, he said he had been 
given three stitches in his penis after an encounter with a 
Vietnamese prostitute.  Then, he said that, during his first 
month of basic training at Fort Lewis, Washington, he was 
assaulted by three permanent party personnel, and raped by 
one or two of them.  He testified that he had no idea whether 
his complaint to the authorities was ever reported in any 
records, or whether any disciplinary action was taken against 
his attackers.  

By rating action of April 1990, it was determined that new 
and material evidence had not been provided with which to 
reopen the claim of entitlement to service connection for 
PTSD.  The veteran appealed that decision.

VA medical reports dated in 1989 and 1990 show treatment for 
the veteran's psychiatric disorder.  A diagnosis of paranoid 
schizophrenia/PTSD was shown in an April 1990 record.  By 
rating action of June 1990, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for PTSD. 

In December 1990, the Board remanded the claim of entitlement 
to service connection for PTSD for additional evidentiary 
development, to include efforts to secure from the service 
department verification of the veteran's claimed stressors, 
and VA medical examination to ascertain whether PTSD was a 
viable diagnosis.

A VA psychiatric evaluation was conducted by a board of two 
physicians in May 1991, at which time the veteran reported 
experiencing several claimed stressors, including being raped 
during basic training.  A diagnosis of chronic 
undifferentiated schizophrenic reaction was made, and the 
report, signed by both examiners, states that a diagnosis of 
PTSD could not be substantiated.  

Correspondence received from the Department of the Army, U.S. 
Army & Joint Services Environmental Support Group, in July 
1991 indicates that U.S. Army casualty data did not list the 
veteran as injured or wounded during his Vietnam tour.  The 
correspondence indicated that anecdotal incidents, such as 
the stressors identified by the veteran, were not 
researchable.

By rating action of August 1991, entitlement to service 
connection for PTSD was again denied.

The June 1992 decision of the Board determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for PTSD.  

Evidence Introduced since June 1992

A VA statement of treatment was received in April 1993, which 
indicated that the veteran had been followed by the mental 
health clinic for the past few years for symptoms including 
auditory hallucinations, delusions, depression, nightmares, 
insomnia, and flashbacks, diagnosed as paranoid 
schizophrenia/PTSD.

By rating action of June 1993, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  The RO 
explained that some new evidence had been received showing a 
diagnosis of PTSD, but that the record still lacked credible 
supporting evidence verifying the veteran's claimed in-
service stressors.

The veteran presented testimony at a  hearing held at the RO 
in September 1993.  He testified that he had experienced no 
psychiatric problems before service or boot camp.  He stated 
that, while in Vietnam, he was involved in secret missions 
hauling detonators and cluster bombs from the north to the 
south.  He indicated that he was involved in hand-to-hand 
combat several times.  He testified that he was captured six 
or seven times, and that the longest period he was held for 
was 1/2 hour.  

A VA PTSD examination was conducted in February 1996, at 
which time a diagnosis of chronic, paranoid schizophrenia, in 
remission, was made.  

By rating action of April 1996, the RO determined that new 
and material evidence with which to reopen the claim of 
entitlement to service connection for PTSD had not been 
submitted.  That decision was appealed by the veteran.

The veteran presented testimony at a hearing held at the RO 
in July 1996.  He testified that PTSD had been diagnosed by 
his treating VA doctor.  He stated that he experienced 
nightmares and flashbacks as a result of participating in 
hand-to-hand combat in Vietnam.  

A VA PTSD examination was conducted in December 1997 at which 
time a diagnosis was made of chronic, paranoid schizophrenia, 
in good remission under medication control.  The examiner 
specifically noted that PTSD, as such, was not diagnosed.  
The examiner commented that the veteran did talk about 
nightmares and chronically returning memories of Vietnam, but 
that he did not adequately fulfill the diagnostic criteria 
characterizing PTSD.  

A VA psychological report dated in November 1997 is also of 
record, at which time diagnoses of chronic PTSD and 
continuous, paranoid-type schizophrenia were made.  

The veteran presented testimony at a hearing held at the RO 
in August 1998.  Review of the transcript discloses that the 
testimony was essentially duplicative of information 
previously provided.  

VA medical records dated from 1998 to 1999 show continued 
psychiatric treatment.

The veteran presented testimony at another hearing held at 
the RO in April 2000.  At that time, he testified that during 
service, he was hung by the North Vietnamese "up on 
tiptoes" and then tossed into a cage, after which his 
company had to come and let him out.  He described several 
incidents in Vietnam when he "freaked out," or had anxiety 
attacks.  When asked about flashbacks, he said he would think 
he was in Vietnam, would sit up too fast, and would then 
"automatically go in and have a heart attack or a stress 
attack and fall on the floor gasping for breath and when I 
finally get my breath, I'm over it."  No other testimony as 
to potential PTSD stressors was presented.  With regard to 
his claimed bayonet injury to the right lower extremity, he 
stated he had been on a convoy when someone suddenly stabbed 
him in the back of the leg, and a sergeant stitched him up 
beside the road.  As to his right hand injury, he noted that 
he was cut by a saw in high school; he said that "the 
service aggravated it some and I feel like they owe me 
disability for it."

Discussion

As discussed in detail above, the veteran's claim of 
entitlement to PTSD was denied by the Board in a final June 
1992 decision.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2001).  In order to reopen the claim, new and 
material evidence must be submitted.  See 38 U.S.C.A. 5018; 
38 C.F.R. 3.156; Hodge, supra.  We reiterate that the VCAA 
has left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108, 
before the Board may determine whether the duty to assist is 
fulfilled and readjudicate the merits of the claim.  
38 U.S.C. § 5103A(f).

The evidence which was before the RO in June 1992 has been 
summarized above.  In brief, the evidence shows that there 
was no psychiatric disorder diagnosed during service.  Post-
service, paranoid schizophrenia was initially diagnosed in 
1980.  The evidence reflects that the veteran was 
consistently diagnosed with, and treated for, paranoid 
schizophrenia for many years thereafter.  In 1990, 
assessments of both paranoid schizophrenia and PTSD were 
made.  During a VA examination conducted in 1991, the veteran 
gave an account of stressors which he said had occurred 
during service.  At that time a diagnosis of chronic 
undifferentiated schizophrenic reaction was made, and the 
examiner stated that a diagnosis of PTSD could not be 
substantiated.  Nevertheless, in light of the diagnosis of 
PTSD made in 1990, the RO sought verification of the 
veteran's alleged stressors through official channels.  
Correspondence received from the Department of the Army, U.S. 
Army & Joint Services Environmental Support Group (ESG), in 
July 1991 indicated that U.S. Army casualty data did not list 
the veteran as injured or wounded during his Vietnam tour.  
The correspondence further indicated that anecdotal 
incidents, such as the stressors identified by the veteran, 
were not researchable.

The evidence submitted since June 1992 includes treatment 
records and VA examination reports which consistently reflect 
that the veteran's psychiatric disorder has been diagnosed as 
paranoid schizophrenia.  We do note that a diagnosis of PTSD 
was made by a VA psychologist in 1997.  However, inasmuch as 
a diagnosis of PTSD was also of record at the time of the 
Board's 1992 decision, this does not constitute new and 
material evidence.  

In fact, since a diagnosis of PTSD was already of record at 
the time of the Board's June 1992 decision, in order to be 
new and material, the evidence submitted since the Board's 
June 1992 decision must show: credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and medical evidence of a causal nexus between current 
symptomatology and a specific claimed in-service stressor or 
stressors, inasmuch as this was the evidence which was 
lacking in the record and upon which the Board's denial of 
the claim was based in June 1992.  

In this regard, the Board notes that, as to the third element 
required in section 3.304(f), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, supra.  If there is no combat experience indicated 
by the record, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressors.  Doran, supra.

In this case, the veteran's service records reflect that his 
MOS was truckmaster.  The records do not reflect that the 
veteran served in combat during his period of service in 
Vietnam, and there is no other official or objective evidence 
of record indicating that such was the case.  The Board notes 
that, because the veteran's service records were provided by 
an agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. §§ 
3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Based on these records, the Board finds that the veteran did 
not serve in combat during service, and that 38 U.S.C.A. § 
1154(b) is accordingly inapplicable.

We acknowledge the veteran's contentions to the effect that 
he engaged in hand-to-hand combat and was captured 
(presumably, by the enemy) on several occasions in service, 
being held for no more than half an hour, and on one occasion 
being hung in some fashion and then placed in a cage.  Also, 
he has alleged that he was raped during basic training, that 
he saw a child killed by a truck, that he knew several people 
who were killed in bar fights, that he was under ground 
attack on his birthday, that he exchanged fire with the enemy 
after rolling over a truck, that he was involved in secret 
missions, that he was stabbed in the leg while on convoy and 
had the wound sutured by a sergeant in the field, that he was 
cut on the penis by a prostitute, that he became nervous and 
depressed when he was hospitalized with amputees and was 
assigned to a burial detail, and that he had several anxiety 
attacks in service.

Although this claim has been pending for several years, and 
the veteran has had numerous opportunities to explain in 
greater detail how, when, where, and, where appropriate, upon 
whom the above described incidents were inflicted, he has not 
done so.  He either has not provided any specific information 
sufficient for verification of these claimed stressors, or he 
has indicated that there is no likelihood that records 
searches would produce corroboration.  The ESG has indicated 
that no stressors can be verified with the information 
supplied by the veteran.  Credibility is not to be considered 
when the issue before the Board is whether a claim should be 
reopened.  However, it remains true that the veteran has not 
been shown to be a combat veteran, and none of the stressor 
events he alleges has been verified.

Inasmuch as none of the veteran's alleged stressors can be 
verified, he stands in the same position as he did at the 
time of the June 1992 Board decision.  At that time the 
record lacked verified stressors.  The evidence submitted 
since that time similarly fails to contain verified stressors 
and, accordingly, the evidence submitted since the Board's 
June 1992 decision is not new and material.  

Moreover, the evidence submitted for the record since June 
1992 also fails to include medical evidence of a causal nexus 
between a diagnosis of PTSD and a specific claimed in-service 
stressor.  The 1993 statement of the veteran's attending 
physician and the psychological report dated in November 1997 
both contained diagnoses of PTSD.  However; neither linked 
the diagnosis of PTSD to service or to any specific stressor 
reported by the veteran, nor did the 1990 clinical record in 
which PTSD was initially diagnosed.  

The Board also points out that no evidence has been 
presented, following either the final Board decision of 
January 1985 or the one in June 1992, which reflects that a 
psychiatric disorder other than PTSD was incurred in service 
or within one year thereafter or that a psychiatric disorder 
diagnosed after service was etiologically linked to service.  

In summary, for the reasons and bases set forth above, the 
Board finds that new and material evidence has not been 
submitted with which to reopen the claim of entitlement to 
service connection for PTSD.   The benefit sought on appeal 
must accordingly be denied.


ORDER

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.

New and material evidence not having been submitted with 
which to reopen the claim, service connection for post-
traumatic stress disorder is denied.




		
ANDREW J. MULLEN
Member, Board of Veterans' Appeals




 

